Citation Nr: 0000326	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-18 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974, September 1991 to March 1992, June 1996 to 
March 1997, and had several periods of reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision rating issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The veteran testified in a December 1998 RO hearing.


REMAND

A review of the record reflects that the veteran requested a 
BVA videoconference at the VARO in Montgomery, Alabama.  The 
record shows that on a deferred rating decision the hearing 
officer was directed to set up a hearing date.  The veteran 
was given a personal hearing with a RO hearing officer on 
December 15, 1998.  The record does not show that the veteran 
either canceled or changed his request for a BVA 
videoconference with a member of the Board.  Therefore, the 
RO should schedule the veteran for a videoconference hearing 
to be held at the RO with a member of the Board.

The veteran asserts in his December 1998 hearing testimony 
that he incurred his present sleep disorder in December 1996.  
The veteran also asserts that he received treatment for his 
sleep disorder from a physician while stationed in Hungary.  
A review of the evidence reflects that service medical 
records from Europe are not in the claims file.  While the 
veteran does not state whether or not any treatment he sought 
in Hungary was of a private or service nature, the Board is 
of the opinion that an attempt should be made to obtain the 
additional records.

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a videoconference hearing to be held 
at the RO with a member of the Board.  
See 38 C.F.R. § 20.704 (1998).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for the veteran's sleep 
disorder since his release from active 
duty, which have not been previously 
submitted.  He should also be informed 
that he has the opportunity to submit 
additional evidence and arguments in 
support of his claim. 

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for the service medical records 
from Europe, specifically Hungary, during 
the period of 1996 to 1997.

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.

The Board notes that the veteran specifically mentions two 
private physicians during his December 1998 hearing testimony 
from which he sought treatment for his sleep disorder.  
However, the Board has no duty to assist the veteran in 
obtaining such records, Robinette v. Brown, 8 Vet. App. 69 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



